Citation Nr: 1527170	
Decision Date: 06/25/15    Archive Date: 07/07/15

DOCKET NO.  13-35 748	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial compensable rating for pseudofolliculitis barbae.

2.  Entitlement to service connection for gastroesophageal reflux disease (GERD).

3.  Entitlement to service connection for erectile dysfunction (ED).

4.  Entitlement to service connection for insomnia.

5.  Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Kate Sosna, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1990 to February 1994.

This appeal comes before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office dated in September 2012 (pseudofolliculitis barbae, GERD, and ED) and September 2013 (insomnia and low back disability).  

The Board notes that, in addition to the paper claims file, there is an electronic claims file associated with the Veteran's claim.  Any further development or adjudication of this matter should take into account both the paper and electronic files.

The issues of entitlement to an initial compensable rating for pseudofolliculitis barbae; and entitlement to service connection for ED, insomnia, and a low back disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The most probative evidence indicates the Veteran's GERD was not shown in service or for many years thereafter, and there is no competent evidence suggesting the Veteran's current GERD is related to service.




CONCLUSION OF LAW

The criteria for establishing service connection for GERD have not been met.  38 U.S.C.A. § 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Under the Veteran's Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2014).  Here, VCAA notice was provided by a February 2012 letter.  

Relevant to VA's duty to assist, the record reflects that VA has made reasonable efforts to obtain relevant records, including service treatment records (STRs) and post service treatment records.

The Board notes that a VA examination and nexus opinion have not been obtained concerning the claim decided herein.  However, there is no competent and credible evidence that the Veteran had GERD during service and no competent evidence even suggesting that his GERD is related to service.  The only evidence suggesting a relationship is the Veteran's unsupported lay assertions that the disability should 
be service connected.  Accordingly, a VA examination is not required.  38 C.F.R. 
§ 3.159(c)(4); see McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) (noting that a conclusory lay statement that a current condition is related to service is insufficient to warrant a medical examination because it would "eliminate the carefully drafted statutory standards governing the provision of medical examinations and require the Secretary to provide such examinations in virtually every veteran's disability case").    

Based on a review of the record, the Board finds that there is no indication that any additional evidence relevant to the issue to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Therefore, the Board will proceed to review the merits of the issue on appeal.

Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303 (2014).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)). Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes  that the disability was incurred in service.  38 C.F.R. § 3.303(d). 

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  When there is an approximate balance of evidence for and against the issue, all reasonable doubt will be resolved in the Veteran's favor.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran is seeking service connection for GERD.  As an initial matter, the evidence shows that during the pendency of this appeal, the Veteran has been treated for GERD and that this condition has been identified in his VA treatment records.  Accordingly, the first element of service connection, a current disability, is met.  Thus, the question becomes whether the Veteran's GERD is related to service.

The Veteran's STRs do not contain any complaints, treatment, findings or diagnosis consistent with GERD, and the January 1994 separation examination notes that the Veteran's abdomen, viscera, and chest were all normal.  Additionally, in a concurrent report of medical history, the Veteran reported that he had not experienced frequent indigestion, or stomach, liver, or intestinal trouble.  In fact, the Veteran reported that he was in good health.

After service, VA treatment records indicate that the Veteran was first diagnosed with chronic GERD in 2003.  Subsequent VA treatment records document a diagnosis of and treatment for GERD.

Upon review of the record, the Board notes that the Veteran was not shown to have GERD in service, and was not diagnosed with the disease until almost a decade after separation from service.  Thus, competent evidence of a nexus between the current disability and service is necessary to substantiate the claim for service connection.  However, there is no medical evidence of record that even suggests  the Veteran's GERD is related service.

To the extent the Veteran believes that his current GERD is related to service, as a lay person, the Veteran has not shown that he has specialized training sufficient to render such an opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, the diagnosis and etiology of GERD require medical testing and expertise to determine.  Accordingly, his opinion as to the diagnosis or etiology of his GERD is not competent medical evidence.

Moreover, aside from filing his claim for service connection and pursuing the instant appeal, the Veteran has not made any statement attributing his GERD to an incident of service, nor has he alleged that he experienced GERD in service.  To the contrary, the Veteran reported while receiving treatment for GERD symptoms in May 2002 that he experienced gastrointestinal issues when eating spicy foods or when drinking alcohol and carbonated beverages.

Ultimately, except as otherwise provided by law, a claimant has the responsibility  to present and support a claim for benefits under the laws administered by VA.  38 U.S.C.A. § 5107.  Here, the most probative evidence indicates the Veteran's GERD was not shown in service or for many years thereafter, and there is no competent evidence linking the condition to service.  Accordingly, the preponderance of the evidence is against the claim, and service connection is denied. 

In reaching this decision, the Board has considered the applicability of the benefit  of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim for service connection for GERD.  As such, that doctrine is not applicable in the instant appeal, and the claim must be denied.  See 38 U.S.C.A. 
§ 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Entitlement to service connection for GERD is denied.


REMAND

The Board finds that additional development is necessary for the pseudofolliculitis barbae, ED, insomnia, and low back disability claims.

Regarding the Veteran's claim for an increased rating for pseudofolliculitis barbae, he was last afforded an examination for that disability in March 2012.  At that time, the examiner noted that the Veteran's condition caused scarring or disfigurement of the head, face, or neck, but a scars questionnaire was not completed.  Thereafter, in a June 2015 appellate brief, the Veteran's representative requested that the case be remanded for procurement of updated treatment records and completion of a scars questionnaire.  Given the fact that there are no relevant contemporaneous medical records to document the current severity of the Veteran's pseudofolliculitis barbae, and that it has been over three years since the Veteran was last examined, the Board finds that remand for a new VA examination, to include completion of a scars questionnaire as necessary, is warranted.  Caffrey v. Brown, 6 Vet. App. 377 (1994); Snuffer v. Gober, 10 Vet. App. 400 (1997).  

Turning to the Veteran's claim for service connection for ED, VA treatment records indicate that the Veteran has been diagnosed with and treated for ED.        In his November 2013 substantive appeal, the Veteran asserted that his ED is secondary to his service-connected PTSD, to include the medication he takes for that disability.  Given the foregoing, the Board finds that a VA examination is needed to determine whether the Veteran's ED was caused by his service-connected PTSD.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  

In this regard, secondary service connection may be granted for disability that is proximately due to or the result of a service-connected disease or injury. 38 C.F.R. § 3.310.  VA may grant service connection for disability caused by service-connected disability or for the degree of disability resulting from aggravation of a non-service-connected disability by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence of aggravation unless the underlying condition worsened.  See Davis v. Principi, 276 F.3d 1341, 1346-47 (Fed. Cir. 2002). 

Relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2014).

With respect to the claims for service connection for insomnia and a low back disability, the Board notes that these claims were denied in a September 2013 rating decision.  The Veteran submitted a notice of disagreement in September 2014, but a statement of the case (SOC) has not yet been issued.  Accordingly, the Board finds that a remand of these claims for issuance of an SOC is necessary.  See Manlincon v. West, 12 Vet. App. 238 (1999).  After the SOC has been issued, the claim should be returned to the Board only if the Veteran perfects an appeal as to the issues in a timely manner.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Accordingly, the case is REMANDED for the following actions:

1. Associate updated VA treatment records dating since July 2012 with the claims file.

2. After the above has been completed to the extent possible, schedule the Veteran for a VA skin disease examination to assess the current severity of his service-connected pseudofolliculitis barbae.  The claims file should be reviewed by the examiner.  Any tests deemed necessary should be conducted, and all clinical findings should be reported in detail, including those related to any scarring on the Veteran's face, head, or neck.  All symptomatology associated with the Veteran's pseudofolliculitis barbae should be reported.  

3. Thereafter, schedule the Veteran for a VA male reproductive organ examination.  The claims file must be reviewed by the examiner in conjunction with the examination.  All indicated tests should be conducted and the results reported.  

Following review of the claims file and examination     of the Veteran, the examiner should opine as to whether it is at least as likely as not (50 percent probability         or greater) that the Veteran's suffers from erectile dysfunction that was caused by his service-connected PTSD, to include medication taken for PTSD.  If not caused by PTSD, the examiner should opine whether the erectile dysfunction was permanently worsened beyond normal progression (versus a temporary exacerbation of symptoms) by the PTSD or medication taken therefor.  If so, the examiner should attempt to quantify the degree of worsening beyond baseline level that is caused by the PTSD or medication taken therefor.  The examiner must explain the reasoning for the opinion provided.  

4. After undertaking the development above, the Veteran's claims should be readjudicated.  If             the benefits sought on appeal remain denied, the     Veteran and his representative should be furnished a supplemental statement of the case and be given an appropriate period to respond thereto before the case is returned to the Board, if in order.

5. The AOJ should issue a statement of the case concerning the issues of entitlement to service connection for insomnia and a low back disability so that the Veteran may have the opportunity to complete an appeal on those issues (if he so desires) by filing a timely substantive appeal.  These issues should only be returned to the Board if a timely substantive appeal is filed. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


